                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                      CIVIL ACTION NO. 3:19-CV-429-RJC-DCK

 PAM MILLER, individually and for others             )
 similarly situated,                                 )
                                                     )
                Plaintiff,                           )
                                                     )
    v.                                               )        ORDER
                                                     )
 THE STEAM GENERATING TEAM, LLC,                     )
                                                     )
                Defendant.                           )
                                                     )

         THIS MATTER IS BEFORE THE COURT on the “Motion For Admission Pro Hac

Vice and Affidavit” (Document No. 40) filed by Christopher B. Clare, concerning Kurt A. Miller

on September 28, 2020. Kurt A. Miller seeks to appear as counsel pro hac vice for Third-Party

Defendant, System One. Upon review and consideration of the motion, which was accompanied

by submission of the necessary fee and information, the Court will grant the motion.

         IT IS, THEREFORE, ORDERED that in accordance with Local Rule 83.1, the “Motion

For Admission Pro Hac Vice and Affidavit” (Document No. 40) is GRANTED. Kurt A. Miller

is hereby admitted pro hac vice to represent Third-Party Defendant System One.

                                        Signed: September 29, 2020




      Case 3:19-cv-00429-RJC-DCK Document 41 Filed 09/29/20 Page 1 of 1
